 Case 4:08-cr-40151-RAL Document 107 Filed 06/05/20 Page 1 of 5 PageID #: 954




                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 UNITED STATES OF AMERICA,                                        4:08-CR-40151-RAL


                        Plaintiff,
                                                          ORDER DENYING MOTION FOR
                                                           COUNSEL AND DNA TESTING
        vs.



 JOSEPH PAUL YOUNG,

                        Defendant.




       In August 2010, a federal jury eonvieted Joseph Paul Young on three eounts of bank

robbery. Doe. 59.^ Young appealed bis conviction and sentence, but the United States Court of

Appeals for the Eighth Circuit affirmed. United States v. Young. 644 F.3d 757 (8tb Cir. 2011).

Young then filed a habeas petition under 28 U.S.C. § 2255, seeking to vacate, set aside, or correct

bis conviction and sentence. Civ. Doc. 1. In June 2013, this Court issued a lengthy opinion and

order denying Young's § 2255 petition. Civ. Doc. 26. The Eighth Circuit denied Young's

application for a certificate of appealahility and dismissed his appeal. Civ. Doe.41. In April 2020,

over nine-and-a-half years after his conviction. Young filed a motion in his criminal case asking

this Court to appoint counsel for him and to order DNA testing of a Minnesota baseball cap the

government introduced against him at trial. Doc. 106. For the reasons explained below,this Court

denies Young's motion.



^Documents filed in Young's criminal case will be referred to in citations with the preface "Doc."
followed by the document number. Documents filed in Young's habeas case, 4:1 l-cv-4140-RAL,
will be referred to in citations with the preface "Civ. Doc." followed by the document number.
 Case 4:08-cr-40151-RAL Document 107 Filed 06/05/20 Page 2 of 5 PageID #: 955




I.     Factual Background

       Young is a serial bank robber. He robbed three banks in South Dakota between August

13, 2007, and September 26, 2007, a bank in West Virginia in August 2008, and four banks in

Minnesota between September 2007 and April 2008. Civ. Doc. 26 at 2; United States v. Young,

701 F.3d 1235, 1238 (8th Cir. 2012).

       The police arrested Young in 2008 and executed a search warrant at his residence. Among

other things, they found a Minnesota baseball cap that was identical to the hat Young wore on the

video surveillance of the September 26, 2007 bank robbery in South Dakota and the video

surveillance of two of the Minnesota bank robberies. Civ. Doc. 26 at 6-8.

       Young pleaded guilty to the West Virginia bank robbery and was convicted of the

Minnesota and South Dakota bank robberies at two separate trials. At Young's South Dakota trial,

the government introduced the Minnesota baseball cap and argued that it matched the hat Young

wore during the September 26, 2007 bank robbery in South Dakota and two of the robberies in

Minnesota. Doc. 85 at 45-46.


II.    Analysis

       Young asserts that the government never tested the Minnesota baseball cap for DNA and

argues that the results of such a test would prove his innocence. The Iimocence Protection Act of

2004, codified in part at 18 U.S.C. § 3600, "allows federal prisoners to move for court-ordered

DNA testing under certain circumstances." Dist. Attomev's Office for Third Judicial Dist. v.

Osbome. 557 U.S. 52,63 (2009). Although Young does not cite § 3600, this Court will construe

his motion as being made under that statute rather than as a successive habeas petition. After all,

this Court could not consider a seeond habeas petition by Young beeause he has not received the

necessary authorization from the Eighth Circuit to file one. United States v. Lee, 792 F.3d 1021,
 Case 4:08-cr-40151-RAL Document 107 Filed 06/05/20 Page 3 of 5 PageID #: 956




1023 (8th Cir. 2015)("[BJefore filing a second or successive petition in district court, a habeas

applicant must receive an order authorizing it from the court of appeals.").

       Section 3600 provides for DNA testing ofevidence iften requirements are met. As relevant

here, these requirements include that the prisoner file the motion for DNA testing in a "timely

fashion," 18 U.S.C. § 3600(a)(10), and show that the "proposed DNA testing of the specific

evidence may produce new material evidence that would... raise a reasonable probability that the

applicant did not commit the offense," § 3600(a)(8)(B). Young caimot meet either of these

requirements.

       A motion for DNA testing is presumptively untimely if it is not made within the later of36

months after the prisoner's conviction or 60 months after the October 2004 enactment of the

hmocence Protection Act. § 3600(a)(10)(A)-(B). Young's April 2020 motion for DNA testing is

presumptively untimely because it came nearly nine years after his conviction became final.

Although a prisoner can rebut the presumption of untimeliness by showing any one of four

exceptions, § 3600(a)(B)(i)-(iv), Young cannot make this showing. Specifically, Young cannot

show that he was incompetent and that this incompetence "substantially contributed" to his delay

in filing this motion; that the Minnesota baseball cap is "newly discovered DNA evidence;" that

his motion is based on something other than just his own assertion ofinnocence and that denial of

the motion would result in a "manifest injustice;" or that "good cause" exists to excuse his delay.

See id. Importantly, incarceration and ignorance of the law do not constitute "good cause" under

§ 3600(a)(B). United States v. Cowlev. 814 F.3d 691,699(4th Cir. 2016).

       Young also cannot show that DNA testing of the Minnesota baseball cap may produce

"new material evidence that would ... raise a reasonable probability" that he did not commit the

September 26, 2007 bank robbery in South Dakota. As this Court explained in the opinion on
                                                           J
 Case 4:08-cr-40151-RAL Document 107 Filed 06/05/20 Page 4 of 5 PageID #: 957




Young's habeas petition, the evidence against Young was overwhelming. Civ. Doc. 26 at 19, 29.

Tellers from all three banks identified Young as the robber, and video surveillance from the bank

Young robbed on September 26,2007, captured clear images of Young and his car. Civ. Doc. 26

at 4-7. Although Young argues that a negative DNA test on the Minnesota baseball cap would

prove his innocence, the cap did not play a significant role in his prosecution. True, the

government mentioned the cap during closing arguments. But its case rested in large part on the

tellers' eyewitness identifications and Young's physical resemblance to the robber in the

surveillance videos. Beyond that, the government did not claim that Young's DNA was on the

cap, and Young's lawyer stressed during closings that there was no physical evidence, including

DNA,tying Young to the bank robberies. T. 52-54. Given these circumstances, a test showing

that Young's DNA was absent from the Minnesota baseball cap—a result that could occur for any

number of reasons—^would not raise a "reasonable probability" that Young is innocent. See

Osbome. 557 U.S. at 62("DNA testing alone does not always resolve a case. Where there is

enough other incriminating evidence and an explanation for the DNA result, science alone cannot

prove a prisoner innocent."); United States v. Roberts. 417 F. App'x 812, 824 (10th Cir. 2011)

(concluding that DNA test would not lead to a reasonable probability that prisoner never handled

gun because eyewitnesses testified they saw prisoner dispose of gun and "defense counsel told the

jury in closing argument there was no DNA connecting [defendant] to the gun").

III.   Conclusion


       For the reasons stated above, it is hereby

       ORDERED that Young's Motion to Appoint Counsel, Motion for DNA Testing, Doc. 106,

is denied.
Case 4:08-cr-40151-RAL Document 107 Filed 06/05/20 Page 5 of 5 PageID #: 958




     DATED this S    day of June, 2020.

                                     BY THE COURT:




                                     ROBERTO A. LANGE
                                     CHIEF JUDGE
